Citation Nr: 0714638	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  03-32 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
September 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina. 

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in July 2005.  A transcript of 
the hearing testimony is associated with the claim file.

The veteran submitted a June 2005 statement that he was 
appealing an April 2005 rating decision, based on the fact 
that he did not receive notice of a scheduled VA examination.  
The April 2005 rating decision addresses multiple issues.  
The record shows that a November 2004 VA examination for 
evaluation of the joints, nose/sinus/larynx/pharynx, scars, 
skin, and spine was canceled for failure to report.   The 
Board construes the June 2005 statement as a timely notice of 
disagreement with the April 2005 rating decision.  A 
Statement of the Case (SOC) addressing the multiple issues, 
not to include the issue of service connection for PTSD, is 
not of record.  See Manlicon v. West, 12 Vet. App. 238 
(1999).

In December 2005 the Board found that the veteran had 
submitted new and material evidence and the claim of 
entitlement to service connection for PTSD was reopened.  
Thereafter, the Board remanded the case for further 
development.

The Board also refers to the veteran and the RO the issue of 
entitlement to a total disability rating for individual 
unemployment (TDIU), as the record shows the veteran has an 
80 percent combined rating.

Additionally, in a statement from the veteran, dated 
September 2006, he raised issues relating to service 
connection for an enlarged prostate and diabetes, both due to 
exposure to Agent Orange.  These issues are not currently on 
appeal and are referred to the RO for appropriate action.

The issue of entitlement to service connection for PTSD and 
the multiple issues addressed in the April 2005 rating 
decision, not to include the issue of service connection for 
PTSD, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The veteran contends that he has PTSD due to his service in 
Vietnam.  In November 2003, he specifically stated that he 
was in Cam Rahn Bay, South Vietnam at the Processing and 
Placement Center in November 1970, when they received mortar 
rounds.  His service personnel records show that he served in 
the U.S. Air Force from February 1969 to September 1986, and 
was assigned to the 554 CESq, Cam Ranh Bay, AB, RVN (PACAF) 
in November 1970.  Although this is sufficient information to 
conduct a search, the RO has not requested any information to 
verify in-service stressors from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) or the 
veteran's unit records from National Archives.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(c), (d).  If the veteran's presence in areas of 
documented combat can be verified, this would be sufficient 
to find that he was exposed to combat stressors, even without 
the explicit documentation of his participation in specific 
historic events.  See Pentacost v. Principi, 16 Vet. App. 124 
(2002).

Additionally, the veteran submitted a June 2005 statement, 
indicating that he was appealing an April 2005 rating 
decision, on the basis that he did not receive notice of a 
scheduled VA examination.  The April 2005 rating decision 
addresses multiple issues.  The record shows that a November 
2004 VA examination for evaluation of the joints, 
nose/sinus/larynx/pharynx, scars, skin, and spine was 
canceled for failure to report.  The Board construes the June 
2005 statement as a timely notice of disagreement with the 
April 2005 rating decision addressing multiple claims, not to 
include the issue of service connection for PTSD.  The RO has 
not provided the veteran a SOC on these issues.  When a 
notice of disagreement is timely filed, the RO must reexamine 
the claim and determine if additional review or development 
is warranted.  If no preliminary action is required, or when 
it is completed, the RO must prepare a statement of the case 
pursuant to 38 C.F.R. § 19.29, unless the matter is resolved 
by granting the benefits sought on appeal or the notice of 
disagreement is withdrawn by the veteran or his 
representative.  38 C.F.R. § 19.26 (2006) (emphasis added).  
Since a notice of disagreement has been submitted with 
respect to these issues, not to include the issue of service 
connection for PTSD, a SOC should be issued.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).

The Board points out that the United States Court of Appeals 
for Veterans Claims has held that "where remand orders of the 
Board or this Court are not complied with, the Board itself 
errs in failing to insure compliance."  Stegall v. West, 11 
Vet. App. 268 (1998).  Accordingly, inasmuch as a significant 
portion of the Board's September 2003 Remand directive was 
not completed by the AMC/RO, the veteran's appeal is not yet 
ready for final appellate consideration.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the 
National Archives and request copies of 
the veteran's unit records for the 553 
CE SQ, USAF, Cam Ranh Bay in November 
1970.  The AMC/RO should also contact 
the U.S. Armed Services Center for 
Research for Unit Records (USASCRUR), 
and request copies of any records that 
would support the occurrence of the 
claimed in-service mortar attacks in 
November 1970 at the Processing Center 
in Cam Rahn Bay.  All attempts to 
secure all of the requested evidence, 
as well as any records obtained should 
be associated with the claims file.  If 
after making reasonable efforts to 
obtain the named records the records 
are unavailable, the AMC/RO must notify 
the veteran and (a) identify the 
specific records the AMC/RO is unable 
to obtain; (b) briefly explain the 
efforts that the AMC/RO made to obtain 
those records; and (c) describe any 
further action to be taken by the 
AMC/RO with respect to the claim.  The 
veteran must then be given an 
opportunity to respond.

2.  After undertaking any other 
development deemed essential in 
addition to that specified above, the 
AMC/RO should re-adjudicate the 
veteran's claim.  If any benefit sought 
on appeal remains denied, the veteran 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must notify the veteran of all relevant 
actions taken on his claim for 
benefits, and summarize the evidence 
and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

3.  The AMC/RO must issue the veteran a 
SOC on the multiple issues addressed in 
the April 2005 rating decision, not to 
include the issue of service connection 
for PTSD.  The veteran must be advised 
of the time limit in which he may file 
a substantive appeal.  38 C.F.R. § 
20.302(b) (2006).

4.  Should the veteran file a timely 
substantive appeal the AMC/RO should 
readjudicate the issues based on the 
evidence already of record and any 
other development that is deemed 
appropriate in accordance with the duty 
to assist under the provisions of the 
VCAA.  If any of the claimed benefits 
are denied, the AMC should issue a SSOC 
and provide the veteran a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




